DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and species A, drawn to claims 1-9, 11-17, and 21-30 in the reply filed on 10/12/2021 is acknowledged.
Applicant grouped claim 25 as part of Group I species A, however claim 25 is dependent on claim 10, which is drawn to the sliding configuration of the device (species B). 

Status of Claims
Claims 1-33 are pending in the application, with claims 1-9, 11-17, 21-24, and 26-30 being examined, and claims 10, 18-20, 25, and 30-33 being withdrawn pursuant to the election made in the reply filed 10/12/2021. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 
US-2004/0171173-A1 in paragraph [0008] and EP-0716305-A1 in paragraph [0009] both appear in the specification, but do not appear either of the IDS filed either 10/10/2019 or 02/19/2020. Unless the references are listed on the 892, they have not been considered by the examiner. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is 222 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Duplicate claim 23 has been renumbered to be 24. The claims following will be renumbered as well. 
Claim 22 recites “configuration that maximises” on line 4, there is a typo and should be amended to recite “maximizes”. 
Claim 28 is objected to because of the following informalities: Claim 28 has reference numbers for the handle and cap, however all other claims do not have reference numbers.  Appropriate correction is required.
Claim 30 recites “The disposible testing device” on line 1, there is a typo and should be amended to recite “The disposable testing device”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 5-6, 21-22, 16, 28 and 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “and the testing components” on line 3, however claim 1 recites “one or more testing components” on line 4. It is unclear if there is one, or multiple testing components. It is suggested to amend claim 2 such that it recites “and the one or more testing components”. 
Similarly, claim 21 which is dependent on claim 2, recites “the testing components” on lines 1 and 2. It is suggested to amend claim 21 to recite “the one or more testing components”. 
Claim 3 is rejected by virtue of being dependent on a rejected claim. 
Claim 5 is unclear because it recites “The testing device of claim 1 4”. The dependency of claim 5 is unclear. For examination, claim 5 will be read as being dependent on claim 1. 
Claim 6 recites “wherein in said first configuration” on lines 1 and 2. However, claim 5 recites “wherein in at least one of said first handle configurations”. It is unclear which one of the first configurations claim 6 is referring to. 
Similarly claim 22 recites “said first configuration” in lines 2-3 and 4. It is unclear which one of the first configurations is being referred to. 
Claim 16 recites “the testing components” on lines 2-3, with claim 1 reciting “one or more testing components” on line 4. It is unclear if there is one, or multiple testing components. It is suggested to amend claim 16 such that it recites “the one or more testing components”. 
Claim 30 is rejected by virtue of being dependent on a rejected claim. 
Claim 28 recites “in said first configuration the handle” in line 2. However, claim 1 recites “in one or more first handle configurations” on lines 6-7. It is unclear which one of the first handle configurations is being referred to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 11-17, 21-23, 26-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (JP-07120467-A1).
Regarding claim 1, Hayashi teaches a testing device (portable diagnostic device) comprising ([0001], Figure 1): 
a main body (holder 1) adapted to support a sample collection element (rod-shaped urine absorber 14) for collecting a sample, said sample collection element (14) being supported at a distal end of the testing device (portable diagnostic device) and being in communication with one or more testing components (diagnostic strip 12) provided within said main body (1) for producing visual information related to said sample ([0008] Figures 2 and 3a-b); and,
	As seen in Figures 3a-b, it is understood that the area where the urine absorber 14 is located is the distal end of the holder 1. It is understood that viewing window 2a and 2b allow for viewing of the diagnostic piece 12, where the diagnostic piece produces visual information ([0017], [0018]). 
a handle (holding pieces 18b) reconfigurable with respect to said main body (1) such that in one or more first handle configurations the handle (18b) hinders sight of the visual information, and in one or more second handle configurations the handle (18b) facilitates the collection of said sample by increasing a distance between a proximal end of the testing device (portable diagnostic device) and the sample collection element (14) ([0020], Figures 3a-b); 


    PNG
    media_image1.png
    296
    374
    media_image1.png
    Greyscale

wherein the testing device (portable diagnostic device) is adapted such that the handle (18b) is reconfigurable from at least one of said second handle configurations to 
	It is understood that the rotation indicated by arrow L3 is reversible, and as such the testing device (portable diagnostic device) going from the configuration seen in 3a to 3b is reversible. 
Regarding claim 2, Hayashi teaches wherein the main body (1) is elongated and defines a longitudinal direction, and wherein the sample collection element (14) and the testing components (12) are spaced along said longitudinal direction. 
It is understood that the arrangement of holder 1 (main body), absorbent material 14 (sample collection element), and diagnostic piece 12 (test component) seen in Figures 3a-b will be in the same configuration as Figure 2. It is seen in Figure 2 that the holder 1 (main body) is in a longitudinal direction and absorbent material 14 (sample collection element) and diagnostic piece 12 (testing component) are in a longitudinal direction. 
Regarding claim 3, Hayashi teaches the testing device of claim 2. Hayashi further teaches wherein the handle (18b) extends in the longitudinal direction in at least one first and/or second configurations. 
It is seen in Figures 3a and b that the holding pieces 18b (handle) extend in a longitudinal direction in both first (3a) and second (3b) configurations. 
Regarding claim 4, Hayashi teaches wherein the sample collection element (14) comprises an absorbent wick.
[0014] states that the urine absorbent body 14 (sample collection element) is made of white polyethylene fiber rod. [0012] states that the urine absorbent body 14 (sample collection 
Regarding claim 5, Hayashi teaches wherein in at least one of said first handle configurations the handle (18b) impedes sight of said visual information. 
As seen in Figure 3a, it is understood that in this configuration the windows 2a and 2b which provide viewing of the diagnostic piece 12 (testing component), will be covered by the holding pieces 18b (handle). 
Regarding claim 6, Hayashi teaches the testing device of claim 5. Hayashi further teaches wherein in said first configuration (Figure 3a) the handle (18b) overlaps, and preferably fully overlaps, with the main body (1), see Figure 3a. 
Regarding claim 7, Hayashi teaches wherein the handle (18b) and the main body (1) are rotatably moveable one relative to the other ([0021], Figures 3a and 3b). 
As seen in Figures 3a and 3b, the arrow L3 shows a 180° rotation about the axis of rotation about rotary shaft 21 ([0021]). 
While not required, it is understood that the holder 1 (main body) and holding pieces 18b (handle) are connected by a rotary shaft 21 which is a hinge that allows rotation of the two components ([0021]).  
Regarding claim 9, Hayashi teaches the testing device of claim 7. Hayashi further teaches wherein the main body (1) comprises one or more hinge pins (21) and the handle (18b) comprises one or more associated hinge seats for receiving said hinge pins (21), or vice versa; 

While not required, Hayashi teaches wherein the hinge (21) comprises a hinge member distinct from the main body (1) and the handle (18b) of the testing device (portable diagnostic device). It is understood that the rotary shaft 21 (hinge) is its own component and will therefore be distinct from the holder 1 (main body) and holder 18b (handle). 
Regarding claim 11, Hayashi teaches retention means (stepped portion 3 and edge 23) for retaining the handle (18b) in one or more of said first and/or second configurations ([0021], Figures 3a-b).
[0021] states that the edge 23 of sheath cap 18 engages with stepped portion 3 in Figure 3a. It is understood that this engagement retains the holding pieces 18b (handle) in the configuration seen in Figure 3a. 
Regarding claim 12, Hayashi teaches the testing device of claim 11, wherein said retention means (3 and 23) comprise one or more locking and/or unlocking features for locking and/or unlocking the handle (18b) in one or more required first and/or second handle configurations. 
It is understood that when the edge 23 of sheath cap 18 engages with the stepped portion, this locks the two features together as seen in Figure 3a, with Figure 3a showing the first configuration ([0021]). 
Note: it is not required that the retention means locks/unlocks the handle in a second configuration. 
Regarding claim 13, Hayashi teaches wherein the handle (18b) is reconfigurable with respect to said main body (1) in one or more of said first handle configurations to discourage or at least partially obstruct collection of said sample. 
	Figure 3a is understood to show a first handle configuration where the urine absorbent material 14 (sample collection element) is not exposed. Therefore, in this configuration it is understood that the sample will be discouraged from being collected. 
Regarding claim 14, Hayashi teaches wherein the main body (1) is further adapted to support a cap (sheath cap 18) for protecting the sample collection element (14) ([0020], Figures 3a and 3b);
		wherein the test device (portable diagnostic device) further comprises said cap (18).
	It is seen in Figure 3b that there is a sheath cap 18 (cap). It will be understood that the two pieces running horizontally (parallel to the top surface of the holder 1 with windows 2a and 2b) for the holding pieces 18b will be the handle, and the two vertical pieces at the end that connect the two holding pieces 18b will be the cap. When referring to the cap, reference will be made to sheath cap 18. 
Regarding claim 15, Hayashi teaches wherein the device (portable diagnostic device) is a lateral-flow testing device. 
It is understood that the diagnostic strips 12 have pregnancy determination agents, where fluid travels from the urine absorbing body 14 to the diagnostic strips 12. It is understood that this is a lateral-flow testing device ([0008], [0011]). 
Regarding claim 16, Hayashi teaches wherein the sample collection element (14) and the testing components (12) are permanently mounted to, within or on said main body (1).
It is understood that the urine absorber 14 (sample collection element) and diagnostic strip 12 (testing component) will be mounted in the embodiment of Figures 3a-b similar to how they are shown in Figure 2. Figure 2 shows an upper holder member 1a and lower holder 1b, with the urine absorber 14 and diagnostic strip 12 inserted in the holder 1. Therefore, it is understood that the urine absorber 14 (sample collection element) and diagnostic strip 12 (testing component) will be permanently mounted within the holder 1 (main body). 
Regarding claim 17, Hayashi teaches a kit of assemblable parts for forming a testing device (portable diagnostic device) according to claim 1. 
The portable diagnostic device of Hayashi is understood to be made of several different parts as described by claim 1, see claim 1 supra. 
While not required, Hayashi teaches a disposable testing device according to claim 16, see claim 16 supra. The portable diagnostic device of Hayashi is understood to be disposable.  
Regarding claim 21, Hayashi teaches the testing device of claim 2. Hayashi further teaches wherein the sample collection element (14) and the testing components (12) are adjacent.
It is understood that the urine absorber 14 (sample collection element) and diagnostic strip 12 (testing component) of Figures 3a-b will be in a similar arrangement as seen in Figure 2. As seen in Figure 2, the urine absorber 14 (sample collection element) and diagnostic test strip 12 (testing component) are adjacent to one another. 
Regarding claim 22, Hayashi teaches the testing device of claim 6, wherein: the main body (1) defines a window (transparent window 2a) for displaying said visual information and in said first configuration (Figure 3a) the handle (18b) fully overlaps said window (2a) ([0011], Figure 3b); 
It is understood that Figure 3a shows a first configuration, where window 2a is not visible. 
While not required, Hayashi teaches said first configuration (Figure 3a) is a predetermined handle configuration that maximises compactness of the testing device (portable diagnostic device) for storage, transportation and/or disposal.
From Figures 3a and 3b, when the device is fully rotated it is understood that it will be at its largest size, whereas when in the configuration seen in Figure 3a will be the smallest. Further it should be noted that the claim limitations are the intended use of the first configuration, as the first configuration “maximises compactness of the testing device for storage, transportation and/or disposal” is a functional limitation directed to how the device will be used rather than a structural limitation.  
Regarding claim 23, Hayashi teaches the testing device of claim 7, wherein: the hinge (21) is located at a proximal end portion of the main body (1); 
It is seen in Figures 3a-b that the rotary shaft 21 (hinge) is placed at a proximal end of the holder 1 (main body). 
While not required, Hayashi teaches the hinge (21) is offset a distance inwardly with respect to a rear face of the proximal end portion of the main body (1) of the device (portable diagnostic device).

Regarding claim 26, Hayashi teaches the testing device of claim 11, wherein: the retention means (3 and 23) comprise cooperating retaining features provided, respectively, on the main body (1) and on the handle (18b); 
It is seen in Figure 3b that the stepped portion 3 is one of the retention means that is provided on the holder 1 (main body). It is also understood that the holding piece 18b and sheath cap 18 are made out of the same piece of material, but that the horizontal pieces of 18b (parallel to the top surface of the holder 1 with windows 2a and 2b) define the handle and the vertical pieces define the cap 18. It is understood that as the stepped portion goes all the way around the device seen in Figure 3b, then there will similarly be a corresponding edge 23 that goes around both the sheath cap 18 (vertical portions) and holding piece 18b (handle). 
said retention means (3 and 23) are adapted to release the handle (18b) for reconfiguration when a predetermined force is exerted on said retention means (3).
	It is understood from the arrow L3 on Figure 3a that this is the required force to move the device from the configuration seen in Figure 3a to the configuration seen in Figure 3b. 
	Note: recitation of “said retention means comprise an indentation defined on a or the rear face of a or the proximal end portion of said main body and a protrusion for engaging with said indentation, said protrusion being formed on said handle; and/or” is not required. 
Regarding claim 27, Hayashi teaches the testing device of claim 13, wherein: the length of said handle (18b) is greater than or at least substantially equal to a distance between said hinge (21) and said sample collection element (14).

Regarding claim 28, Hayashi teaches the testing device of claim 14, wherein: in said first configuration (Figure 3a) the handle (18b) at least partially overlaps the cap (18).
As previously mentioned, the handle will be defined by the two horizontal holding pieces 18b that run parallel to the top surface of holder 1 with windows 2a and 2b. The cap will be defined as the two vertical pieces that connect the two holding pieces 18b as seen in Figure 3b. Therefore, the holding pieces 18b (handle) will at least partially overlap the cap (vertical pieces). 
Regarding claim 29, Hayashi teaches the testing device of claim 15, wherein: the collection element (14) is in fluid communication with the one or more testing components (12) via a flow path; 
It is understood that the urine absorber 14 and diagnostic strip 12 from Figures 3a-b will be in the same configuration as seen in Figure 2. As such, it is understood that there will be a flow path that leads from the urine absorber 14 (collection element) to the diagnostic strip 12 (testing component). 
the one or more testing components (12) comprise an analyte detection zone for locally detecting analytes contained in said sample; 

the one or more testing components (12) comprise mobilizable dried particulate labels for bindingly reacting with said analytes; 
	[0017] states that there are lines visible through window 2a, and it is understood that as a pregnancy test there will be mobilizable dried particulate labels for reacting with analytes. 
said sample is urine; and/or 
	The absorbent body 14 is a urine absorbent body ([0005]). 
While not required, Hayashi teaches said testing device is a pregnancy testing device ([0011]).
Note: recitation of the sample being urine and that the testing device is a pregnancy and/or ovulation and/or menopause testing device is the intended use of the device. The limitations are directed towards the function of the device, but as Hayashi has taught the structural limitations the prior art reads on the limitations of claim 29. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP-07120467-A).
Regarding claim 8, Hayashi teaches the testing device of claim 7. However Hayashi does not teach wherein the hinge defines a hinge axis transversal with respect to the main body. 
	In an alternative embodiment of Hayashi seen in Figures 1a-b, it is understood that the rotary shaft 21 (hinge) has a hinge axis that is transversal with respect to the holder 1 (main body). 
Examiner further finds that the prior art contained a device/method/product (i.e., a portable diagnostic device) which differed from the claimed device by the substitution of component(s) (i.e., rotary shaft 21 as seen in Figures 3a-b) with other component(s) (i.e., a rotary shaft with a hinge axis that is transversal with respect to the main body), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element with another (i.e., rotary shaft orientations), and the results of the substitution (i.e., covering the urine absorber) would have been predictable.

It is understood that the movement of the holding pieces 18b and sheath cap 18 will be the only thing changing, as such the windows 2a and 2b will still be covered in the orientation seen in Figure 1a. 
Regarding claim 24, modified Hayashi teaches the testing device of claim 8, wherein: said hinge axis lies coplanar with a nominal plane on which the main body (1) generally lies.
It is understood that the rotary shaft 21 (hinge) seen in Figures 3a-b will now be oriented like in Figures 1a-b. It is understood that the axis for the rotary shaft 21 (hinge) will be coplanar with a nominal plane on which the holder 1 (main body) lies. 

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (JP-07120467-A) in view of Eckermann (US-2004/0171173-A1).
Regarding claim 30, Hayashi teaches the disposible testing device of claim 16, wherein:
the main body (1) is a two-part component, comprising upper (upper holder member 1a) and lower (lower holder member 1b) shell-like parts, wherein the sample collection element (14) is sandwiched between said upper (1a) and lower (1b) parts and the one or more testing components (12) are accommodated within a space defined by said upper (1a) and lower (1b) parts ([0011], Figure 2).
	It is understood that body 1 seen in Figures 3a-b will be the same as the body seen in Figure 2. 

Hayashi is silent with regards to specific material for the holder, therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials. Eckermann provides this conventional teaching showing that it is known in the art to use a plastic such as polypropylene or polyethylene for a housing to and arrangement for holding an absorbent pad (Eckermann; [0034]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the upper and lower shell-like parts from plastic motivated by the expectation of successfully practicing the invention of Eckermann.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA LYLE whose telephone number is (571)272-9856. The examiner can normally be reached 8:30-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796